In a negligence action to recover damages for personal injuries, defendant appeals from a judgment of the Supreme Court, Kings County, as amended by an order of said court entered December 13, 1972, in favor of plaintiff upon a jury verdict of $1,600,000. Judgment reversed, on the law, and new trial granted, solely on the issue of damages, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $750,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. The findings of fact are affirmed. The verdict was excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, Christ, Benjamin and Munder, JJ., concur.